Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of reflectors” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the feature “wherein the radome includes a plurality of reflectors” which does not appear to be in the original filed disclosure of invention (i.e. “a plurality of reflectors”). Thus, the recitation must be treated as "new matter". For examination purpose, it is interpreted as “wherein the radome includes a reflector” as describing in the specification pages 20-21, par. 0050, lines 14-15, “reflector 14 mounted on and/or positioned adjacent antenna radome 16” and in Figs. 1-6, 10-11 and 13-15.
Examiner respectfully requests applicant to provide support for the feature “a plurality of reflectors” from the disclosure of invention.
Claims 3-5 are rejected for being dependent on claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US 2010/0157531).
Regarding claim 1, Mason discloses in Figures 1, 3 and 7, radio assembly, comprising:
at least one radio module having a heatsink (34, Fig. 3) disposed on one side, the heatsink (34) defining a cable channel (46, Fig. 7) for routing at least one data cable (42, see par. 0045);
a radome (20, Fig. 3) including a plurality of antennas (flared notch radiators, see par. 0026), the at least one radio module having at least one radio module base (31) being disposed between the heatsink (34) and the radome (20); and
a mount for securing the radio assembly to a surface (see Fig. 1, radio assembly 10 mounted on surface of an armored transport).
	Mason is silent on the cable channel for routing at least one power cable. However, Mason discloses in par. 45, lines 9-12, the cable channel (46) providing a multi-functional space within the radio assembly that may be utilized for any suitable purpose and may include additional elements. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to include at least one power cable in the multi-functional space cable channel to provide power for the radio assembly. Therefore, to employ having at least one power cable in the cable channel as claimed invention would have been obvious suitable purpose to person skill in the art.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US 2010/0157531) in view of Fritze et al (US 2019/0312339).
Regarding claim 2, Mason discloses every feature of claimed invention as expressly recited in claim 1, except for the radio assembly further comprising a reflector disposed on the radome, the at least one radio module base being disposed on the reflector; and at least one pin, the at least one pin configured to fasten the at least one radio module base to the reflector.
Fritze discloses in Figure 8A2013, the radio assembly further comprising a reflector (5) disposed on the radome (2), the at least one radio module base (30, Fig. 8A) being disposed on the reflector (5); and at least one pin (“screw connection”, see par. 0089), the at least one pin configured to fasten the at least one radio module base (30) to the reflector (5).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the radio assembly of Mason with the radio assembly having a reflector as taught by Fritze to improve the radiation characteristic of the antennas. Therefore, to employ having the reflector as claimed invention would have been obvious to person skill in the art.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US 2010/0157531) in view of Fritze et al (US 2019/0312339) and further in view of Costa et al (US 6,126,128).
Regarding claim 4, Mason discloses every feature of claimed invention as expressly recited in claim 2, except for 
wherein a portion of the heat sink and the mount is one of removed and carved in to form a cavity to provide a handle.
Costa discloses in Figures 6-7 wherein a portion of the heat sink (see col. 6, lines 17-18) and the mount (1) is one of removed and carved in to form a cavity to provide a handle (62, Fig. 7).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the heat sink and the mount of Mason with the heat sink and the mount having a handle as taught by Costa for carrying the radio assembly. Therefore, to employ having the portion of the heat sink and the mount as claimed invention would have been obvious to person skill in the art.
	Regarding claim 5, as applied to claim 2, Costa discloses in Figures 6-7, 
wherein the mount (1 and 57, Fig. 6) further comprises a lifting tab (62, Fig. 7) for hoisting the radio assembly onto the surface.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US 2010/0157531) in view of Costa et al (US 6,126,128).
Regarding claim 7, Mason discloses every feature of claimed invention as expressly recited in claim 1, except for wherein a portion of the heat sink and the mount is one of removed and carved in to form a cavity to provide a handle.
Costa discloses in Figure 7, wherein a portion of the heat sink (see col. 6, lines 17-18) and the mount (57) is one of removed and carved in to form a cavity to provide a handle (62).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the heat sink and the mount of Mason with the heat sink and the mount having a handle as taught by Costa for enabling users to carry or transit the radio assembly with ease. Therefore, to employ having the portion of the heat sink and the mount as claimed invention would have been obvious to person skill in the art.
Regarding claim 8, as applied to claim 1, Costa discloses in Figure 7, 
wherein the mount (57) further comprises a lifting tab (62) for hoisting the radio assembly onto the surface.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This action is made non-final.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845